Ives Hill Country Club, Inc. v City of Watertown (2020 NY Slip Op 04247)





Ives Hill Country Club, Inc. v City of Watertown


2020 NY Slip Op 04247


Decided on July 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND BANNISTER, JJ.


141 CA 19-01642

[*1]IVES HILL COUNTRY CLUB, INC., AND PRIME, LLC, PLAINTIFFS-APPELLANTS,
vCITY OF WATERTOWN, JOSEPH BUTLER, JR., IN HIS OFFICIAL CAPACITY AS MAYOR, RYAN J. HENRY-WILKINSON, CODY J. HORBACZ, LISA A. L'HUILLIER RUGGIERO AND MARK C. WALCZYK, IN THEIR OFFICIAL CAPACITIES AS COUNCIL MEMBERS, CITY COUNCIL, RICHARD FINN, IN HIS OFFICIAL CAPACITY AS CITY MANAGER, AND WATERTOWN GOLF CLUB, INCORPORATED, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


LEVENTHAL, MULLANEY & BLINKOFF, LLP, ROSLYN (STEVEN G. LEVENTHAL OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
BARCLAY DAMON, LLP, SYRACUSE (MITCHELL J. KATZ OF COUNSEL), FOR DEFENDANTS-RESPONDENTS CITY OF WATERTOWN, JOSEPH BUTLER, JR.,
THEIR OFFICIAL CAPACITIES AS COUNCIL MEMBERS, CITY COUNCIL, AND RICHARD FINN, IN HIS OFFICIAL CAPACITY AS CITY MANAGER.
CONBOY, MCKAY, BACHMAN & KENDALL LLP, WATERTOWN (IAN W. GILBERT OF COUNSEL), FOR DEFENDANT-RESPONDENT WATERTOWN GOLF CLUB, INCORPORATED. 

	Appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered July 19, 2019. The order denied the motion of plaintiffs for leave to renew their motion for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Ives Hill Country Club, Inc. v City of Watertown ([appeal No. 1] — AD3d — [July 24, 2020] [4th Dept 2020]).
Entered: July 24, 2020
Mark W. Bennett
Clerk of the Court